PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,239
Filing Date: 10 Apr 2018
Appellant(s): DOLLASE et al.



__________________
Kurt G. Briscoe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection(s)
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1, 3-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bries et al. (US 6231962 B1) in view of Ellinger et al. (US 2010/0148127 A1) and in further view of Kishimoto et al. (US 2008/0169062 A1), and in light of the evidence provided by Nelson et al. (US 3958484) and Li (US 2017/0335038 A1).

Regarding claims 1, 5-6, 8 and 11-12, Bries teaches a tape (10) (adhesive strip, current claim 12) comprising polymeric foam backing (11) having PSA layers (12) and (14) on opposing surfaces (column 3, lines 28-31, figure 1), which said foam backing (11) comprises, inter alia, polyolefins and ethylene/vinyl acetate copolymers (column 4, lines 46-62), and demonstrate a density of 32 to 481 kg/m3 column 4, lines 63-67), which overlaps that presently claimed, and a thickness of 40 to 80 mils (i.e. 1016 to 2032 m) (column 2, lines 22-25), which overlaps that presently claimed.  Bries teaches that the tapes are removed after being stretched (strippable, current claim 11) (abstract).
at least one carrier material comprising at least one foamed layer having surfaces A and B.  The Examiner also notes that PSA layers (12) and (14) alternately teach a PSA layer HKA disposed on surface A, which is a PSA layer HKA1, and a PSA layer HKB disposed on surface B, which is a PSA layer HKB1, wherein PSA layers (12) and (14) provide a PSA layer combination (1).
Bries also teaches that the polymeric foams are preferably trademarked foams such as VOLARA, which provides (Type A and Type E) tensile strengths ranging from 40 to 200 psi (i.e. approximately 276 to 1379 kPa), which overlaps that presently claimed; elongations ranging from 210 to 500 %, which overlaps that presently claimed; and compression-deflection ranging from 12-24 psi at 50 % (i.e. approximately 83 to 165 kPa), which is identical to that presently claimed.  See column 4, line 7 to column 5, line 25 of Nelson.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bries continues to teach that the PSAs are selected from, inter alia, styrene-butadiene-styrene block copolymers (first polybutadiene-polyvinylaromatic block copolymer) (column 5, lines 41-52) such as the 13.176 parts by weight of FINAPRENE 411 employed in the inventive examples of Bries in tandem with 7.095 parts by weight of FINAPRENE 1205 (diblock copolymer), 20.270 parts by weight of PICCOLYTE A-135 (hydrocarbon tackifier resin), and 2.027 parts by weight of SHELLFLEX 371 (plasticizing resin) (column 9, lines 19-28).  
The Examiner notes that inventive example of Bries provides the combination of FINAPRENE 411 and FINAPRENE 1205 (at least one elastomeric component) at 20.271 parts overlaps that presently claimed (i.e. 42 to 55 wt%); and which provides the diblock component (i.e. FINAPRENE 1205) at approximately 35 wt% of the combination of FINAPRENE 411 and FINAPRENE 1205, which overlaps that presently claimed.  The Examiner notes that inventive example of Bries provides the SHELLFLEX 371 (i.e. plasticizing resin) at approximately 5 wt% (current claim 8).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Bries is silent to one of PSA layers (12) and (14) having a tensile strength of at least 9 MPa, and to the tackifier(s) having a DACP of 5 to 50 °C (current claim 1), or at most 45 °C (current claim 5), and a MMAP of 50 to 85 °C (current claim 1), or at most 80 °C (current claim 6). 

However, Ellinger teaches hydrocarbon tackifiers for PSAs (para 0071-0072) having DACPs of above 30 °C and a MMAP of above 50 °C towards increasing a barrier against water vapour permeating (para 0075).



Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to employ tackifiers having the presently claimed DACP and MMAP values, and to adjust the amount of plasticizer in the PSAs of Bries, based on the water vapor impermeability and tensile adhesive strength required of the prior art’s intended application as in the present invention.

Regarding claim 3, another inventive embodiment of Bries teaches that the PSAs are selected from, inter alia, styrene-butadiene-styrene block copolymers (column 5, lines 41-52) such as 75 parts by weight of KRATON 1118 in tandem with 25 parts by weight of FINAPRENE 1205 (diblock copolymer), 101 parts by weight of PICCOLYTE A-135 (hydrocarbon tackifier resin), and 20 parts by weight of SHELLFLEX 371 (plasticizing resin) (column 9, lines 19-28).  
The Examiner notes that inventive example of Bries provides the combination of KRATON 1118 and FINAPRENE 1205 (at least one elastomeric component) at 100 parts weight, which provide the combination at approximately 45 wt% of the solid content of the adhesive composition (i.e. 40 to 60 wt%); and which provides the diblock component (i.e. FINAPRENE 1205) at approximately 25 wt% of the combination of KRATON 1118 and FINAPRENE 1205 (i.e. 10 to 30 wt%).

Bries is silent to the tackifier(s) having a DACP of 5 to 50 °C (current claim 1) and a MMAP of 50 to 85 °C. 

However, Ellinger teaches hydrocarbon tackifiers for PSAs (para 0071-0072) having DACPs of above 30 °C and a MMAP of above 50 °C towards increasing a barrier against water vapour permeating (para 0075).

In addition, Kishimoto teaches that plasticizers are employed to control the tensile adhesive strength of a PSA (para 0039).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to employ tackifiers having the presently claimed DACP and MMAP values based on the water vapor impermeability required of the prior art’s intended application as in the present invention, and to employ each of the inventive examples of Bries as the PSA layers (12) and (14), and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Regarding claim 4, the Examiner notes that the FINAPRENE 1205 and FINAPRENE 411 compounds are both styrene-butadiene block copolymers, and thus account for 100 wt% of the total block copolymer content.

Regarding claim 7, it is noted that the PICCOLYTE A-135 of Bries has a softening point of 135 °C as evidenced by Li (see the Table 1 in para 0158 therein).

Regarding claim 10, the recitation that the recited low-viscosity plasticizers are present in an amount of at most 1 wt% provides that said plasticizers are present at 0 wt%; thus, the prior art need not teach said plasticizers.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bries et al. (US 6231962 B1) in view of Ellinger et al. (US 2010/0148127 A1) and in further view of Kishimoto et al. (US 2008/0169062 A1) and Donohoe et al. (US 2008/0220188 A1).

Regarding claim 9, Bries/Ellinger/Kishimoto teach PSA layers (12) and (14) as set forth above, to include employing plasticizers in the PSA compositions.

Bries/Ellinger/Kishimoto are silent to the melt viscosity of the plasticizers.

Donohoe teaches that the primary purpose of a plasticizer is to adjust the melty viscosity (para 0030).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the present invention to select plasticizers having the presently claimed melt viscosity based on the overall melt viscosity of the PSA layers (12) and/or (14) required of the prior art’s intended application as in the present invention

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  See paragraphs 3-4 of the Advisory Action mailed 11/24/2020.

(3) Response to Argument

Item (I)(A): Background of the Invention of Appeal Brief

The Examiner acknowledges the Appellant’s discussion (see pages 5-6 of the Appeal Brief) in regards to tensile strength and its importance when considering the tear resistance of a laminate such as the “stretch-releasing” adhesive tapes of the present invention and those disclosed in Bries.  Indeed, it is the Examiner’s position that one of ordinary skill in the art would be well apprised that tensile strength would be a critical consideration when designing a tape intended to be stretched and separated from an adherend without damage to itself, which results in adhesive residue left on said adherend, or to the adherend’s substrate(s) to which it is attached (see column 1, lines 11-14, for example, of the cited Bries reference). In addition, one skilled in the art would also be cognizant that the increased stripping force (adhesive strength) demonstrated by the adhesive layer(s) to their respective substrates would require an increased pulling force to “stretch release” the tape from the adherend(s), which said increased pulling force would also necessitate an increase in the tensile strengths of the individual layers of the tape laminate and/or the laminate as a whole to prevent the aforementioned tearing (see, for example, Bries at column 5, lines 38-40).

As set forth in MPEP 716.02(d), whether unexpected results are the result of 
unexpectedly improved results or a property not taught by the prior art, “objective 
evidence of nonobviousness must be commensurate in scope with the claims which the 
evidence is offered to support.”  In other words, the showing of unexpected results must 
be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 
622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  

The Appellant has not provided data to show that the unexpected results do in fact occur over the entire claimed ranges given that:
1)  the presently claimed invention of at least claim 1 recites a foamed layer having a density ranging from 30 to 120 kg/m3 while the presently disclosed data only provides densities for the foamed layer (non-comparative) of 47, 67 and 95 kg/m3.  Thus, it is unclear if densities at the upper and lower limits of the range for presently claimed foamed layer would also demonstrate the alleged unexpected results.  Further, the data has provided no indication whether the alleged unexpected results would not occur for densities outside of the claimed upper limit (for example, 130 kg/m3) and/or the claimed lower limit (for example, 25 kg/m3).
2)  the presently claimed invention of at least claim 1 recites a foamed layer having a tensile elongation in the detachment direction ranging of at least 300 %, which is unbounded in its upper limit, while the presently disclosed data only provides a tensile elongation for the foamed layer (non-comparative) of 309, 370 and 400 %.  Thus, it is unclear if the tensile not occur for a tensile elongation immediately outside of the claimed lower limit (for example, 270%).
3)  the presently claimed invention of at least claim 1 recites a foamed layer having a compression stress ranging from 50 to 300 kPa, while the presently disclosed data only provides a compression stress for the foamed layer (non-comparative) of 106, 140 and 190 kPa.  Thus, it is unclear if the compression stress at values above 190 kPa (for example, 300 kPa) would also demonstrate the alleged unexpected results.  Further, the data has provided no indication whether the alleged unexpected results would not occur for a compression stress outside of the claimed lower limit (for example, 50 kPa).
4) the presently claimed invention of at least claim 1 recites a pressure-sensitive adhesive layer (PSA) HKA1 comprising at least one first elastomer component (i.e. the recited block copolymer) having a first diblock fraction in relation to a first total block copolymer content pf 32 to 55 wt% while the presently disclosed data only provides a diblock fraction (non-comparative) of 51.5 and 44.1 wt%. Thus, it is unclear if diblock fraction at the upper and lower limits of the range for presently claimed HKA1 would also demonstrate the alleged unexpected results.  Further, the data has provided no indication whether the alleged unexpected results would not occur for a diblock fraction outside of the claimed upper limit (for example, 90 wt%) and/or the claimed lower limit (for example, 30 wt%).
5) With respect to the Table on page 42 of the specification, the Examiner acknowledges that foam layers S1 and S4 are comparative examples, and that PSA layers H3 and H4 are comparative examples (at least with respect to the presently claimed PSA layer HKA1).  not comparative, one of the two H4 PSA layers needs to be representative of the claimed HKA1.  However, PSA layer H4 has been designated a comparative example because its diblock fraction is outside that presently claimed, yet its holding power and stripping force satisfy the objective values noted in the Table on page 28 of the specification; that is, a stripping force of 10 N/cm for each of the two examples of Self-adhesive article (B).  Clarification is requested.

Item (I)(B): Lack of Prima Facie Obviousness
Item (I)(B)(i): The Examiner has failed to provide an adequate reason why a 
 person skilled in the art would have been motivated to modify 
 Bries' adhesive tapes to increase the resistance thereof to   
 Vapor permeation.

The Examiner respectfully maintains that one skilled in the art would have recognized the value of providing the PSA tapes of Bries with water vapor impermeability as set forth in the obvious statement of paragraph 12 of the action mailed 7/8/2020 (page 7 of said action).  In other words, to provide the Bries’ tape with the noted property should the tape be used in environs (e.g. humidity) where said property would be necessary, and that would be beneficial to the PSA tape’s use in said environments.  Indeed, it is the Examiner position that a teaching in a reference that discloses that the inclusion of a compound in a PSA composition that imparts that property to said composition is self-evident; that is, one skilled in the art would have provided hydrocarbon tackifiers (see some inventive examples of Bries at the table of compositional components) that improve a composition’s barrier to water, and its resultant PSA layer, with 
It is further the Examiner’s position that one skilled in the art would divine such a reason based on the specific application(s) (use in humid or wet environs) in which the Bries’ tapes would be employed.  Also, it is further noted that case law provides that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  It is significant to note that the REGALREZ 1018 tackifier used in Bries (see the Table at column 8) has an MMAP and DACP of approximately 65 °C and 15 °C, respectively, which falls within the presently claimed ranges, as noted in the EASTMAN TACKIFIER CENTER Data Sheet, which is included with the current Examiner’s Answer (see Figure 3, Item 16 therein).
In regards to the Appellant’s description of the secondary Ellringer reference, the Appellant is reminded that:
According to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of 
an applicants’ invention if it is “reasonably pertinent to the particular problem with which 
the inventor is concerned.” A reasonably pertinent reference is further described as one 
which “even though it may be in a different field of endeavor, it is one which, because of 
the matter with which it deals, logically would have commended itself to an inventor’s 
attention in considering his problem.” Ellringer is, therefore, a reasonably pertinent 
reference, because it teaches a pressure-sensitive adhesive, which is a function especially 
pertinent to the invention at hand and the Bries’ invention.

Further, it is noted that the "test for obviousness is not whether the features of a 
secondary reference may be bodily incorporated into the structure of the primary 
reference...Rather, the test is what the combined teachings of the references would have 
suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 
871,881 (CCPA 1981) and that "combining the teachings of references does not involve 
an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 


Indeed, while Ellringer is not directed to the stretch-releasing adhesive tapes of the present invention or the Bries invention, the nexus of Bries and Ellringer is that they are both concerned with PSAs as an integral part of their respective inventions.  And while Ellringer discusses adhesives having water barrier functionality, as noted above, one skilled in the art would recognize the benefit of such a functionality provided to the Bries’ adhesives when their application requires the adhesive’s presence in an environment comprising humidity.  Again, it is the Examiner’s position that the Bries’ disclosure need not specifically disclose such a use, and that such a use would be “self-evident” to the skilled artisan employing the Bries’ invention in said humid environments.  It is further submitted that the Appellant’s position that the Examiner’s “explanation is manifestly inadequate” is itself misguided as the Examiner has repeatedly provided an adequate explanation as to the “…reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." 
Continuing with the Appellant’s discussion of application(s) of the Bries’ invention for “mounting applications,” the Examiner submits that employing the Bries’ tape to hang a hook may involve an “exceedingly” small portion of a wall’s surface area, but the Examiner also submits that there is nothing of record that relegates the invention of Bries to such applications, and may involve surfaces other than walls and/or larger surface areas than those that are “exceedingly small.”  In addition, the Examiner submits that, within the prosecution history, there has been no attempt to suggest that the Bries/Ellringer tape would be employed only to protect a wall from water or humidity.  Instead the Examiner reiterates that one skilled in the art would recognize the advantages to using a tape having adhesive layer(s) endowed with a barrier 
In regards to In re Regel et al., the prior rejection did not merely find two isolated disclosures which might be combined to render obvious the presently claimed invention, but instead, it was the two disclosures that “suggested the desirability” of the combination as stated previously in said prior art rejections and currently in this Examiner’s Answer.  It is further the Examiner’s position that one skilled in the art would recognize that the tape of Bries/Ellringer is made impermeable to water to protect the foamed backing (11) from vapor and/or the PSA layers (12) and (14) themselves from absorbing water should said skilled artisan require such application constraints.

Item (I)(B)(ii): The Examiner has not Provided an Adequate Reason for One 
  of Ordinary Skill in the Art to have Provided Bries’ Adhesive 
  Tapes with a Tensile strength of at least 9 MPa.

The Examiner submits that one skilled in the art would recognize that the tensile strength of the Bries/Ellinger PSA could be adjusted via the adjustment of the amount of plasticizing agent as disclosed in Kishimoto.  In addition, it is the Examiner’s position that the tensile strength of an adhesive is an established property of said adhesive (e.g. resistance to tearing), and one skilled in the art would recognize both the means and motivation for adjusting the tensile of the adhesive(s) of Bries/Ellinger based on the tensile required of a particular application.
MPEP 2123(I) instructs that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))…A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  

Item (I)(C): The Examiner has overlooked the Comparative Data in the Specification

The Appellant’s is attention is respectfully directed to the Examiner’s response to the Appellant’s remarks postured in Item (I)(A): Background of the Invention of the Appeal Brief, which is a fair and complete rebuttal to the Appellant’s position in the current section of said Appeal Brief.

Item (II):

The Appellant’s attention is respectfully directed to the prior art rejection set forth above, and to the Examiner’s response to the Appellant’s position with regards to the alleged failures A, B, and C.  It is noted that Donohoe was not employed to remedy said failures A, B and C.  In regards to the melt viscosity of the plasticizer presently claimed, it is submitted that the melt viscosity of an adhesive is an established property of said adhesive (e.g. flow rate/flow control/coatability), and one skilled in the art would recognize both the means and motivation for adjusting the melt viscosity of the adhesive(s) of Bries/Ellinger based on the melt viscosity required of a particular application.  Indeed, one skilled in the art would also be apprised that the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.